Citation Nr: 1000769	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-23 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for Department of Veterans Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & E.B.S.



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 
1978.  He died in July 2002.  The appellant seeks benefits as 
the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letters of April and May 
2008 by the Department of Veterans Affairs (VA), Nashville, 
Tennessee, Regional Office (RO).  In the decision, the RO 
determined that the appellant was not entitled to benefits as 
the Veteran's surviving spouse because she was divorced from 
the Veteran at the time of his death.

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in a November 2009 VA Form 21-4138, the Veteran waived her 
right to have this evidence reviewed in the first instance by 
the RO.

The Board further notes that the appeal was originally 
phrased to include entitlement to Dependency and Indemnity 
Compensation (DIC) benefits, death pension benefits, and 
accrued benefits.  Based on a review of the file and the 
appellant's November 2009 hearing testimony however, the 
Board has recharacterized the issue as simply whether the 
appellant may be recognized as the Veteran's spouse so that 
eligibility of these benefits may be considered.  Despite the 
RO's phrasing, this is essentially the issue that the RO 
developed, and a threshold matter to the other claims.  As 
such, the Board has recharacterized the issue as above.    

FINDINGS OF FACT

1.  The Veteran and the appellant were married in April 1991.

2.  They divorced in November 1993.

3.  The appellant and the Veteran did not subsequently 
remarry each other or form what could reasonably be 
considered a common-law marriage after their divorce.

4.  The Veteran died in July 2002.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
Veteran's surviving spouse for VA benefits purposes are not 
met. 38 C.F.R. §§ 3.1(j), 3.50 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case seeks recognition as the Veteran's 
spouse in order to obtain Dependency and Indemnity 
Compensation (DIC) benefits, death pension benefits, and 
accrued benefits.  The essential facts in this case are not 
in dispute.  The appellant and the Veteran were married in 
April 1991.  A copy of a final decree of divorce shows that 
they divorced in November 1993.  The Veteran's death 
certificate shows that he died in July 2002.

The appellant in this case essentially presents arguments 
couched in equity that she should be recognized as the 
Veteran's spouse for reasons such as she never considered 
herself divorced in the eyes of God, she maintained a close 
relationship with the Veteran's family before, during, and 
after the divorce, and that she and the Veteran had 
considered the idea of reconciliation prior to his death.  
The appellant has further provided documentation supporting 
her current medical problems and resulting financial 
problems, and provided compelling testimony on her need for 
help.  The Board has heard the appellant's contentions, and 
is greatly sympathetic to her position.  The appellant's 
arguments and the law have been considered in the most 
favorable light possible, but for the reasons described 
below, the benefits sought are simply precluded by law.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002 & Supp. 2009); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 
(1992) citing Office of Personnel Management v. Richmond, 496 
U.S. 414 (1990).

VA death pension benefits may be paid to a surviving spouse 
who was married to the Veteran: (1) one year or more prior to 
the Veteran's death; or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (3) in the case of World War II Veterans, prior 
to January 1, 1957 (or May 8, 1985, in the case of Vietnam 
era Veterans).  38 U.S.C.A. § 1541 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.54(a) (2009).

VA Dependency and Indemnity Compensation (DIC) benefits are 
payable to a surviving spouse who was married to the Veteran: 
(1) within 15 years of the end of the period of service in 
which the injury or disease causing the Veteran's death was 
incurred or aggravated; or (2) one year or more; or (3) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 U.S.C.A. § 1304 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.54(c) (2009).

VA accrued benefits are payable to a surviving spouse whose 
marriage meets the requirements of 38 C.F.R. § 3.1(j) or 38 
C.F.R. § 3.52.   Where the marriage meets the requirements of 
38 C.F.R. § 3.1(j), date of marriage and continuous 
cohabitation are not factors.   38 C.F.R. § 3.1000(d)(1) 
(2009).   Upon the death of a Veteran, the Veteran's lawful 
surviving spouse may be paid periodic monetary benefits to 
which the Veteran was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the Veteran died.   38 U.S.C.A. § 
5121(West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (2009).

Consequently, "surviving spouse" status is a threshold 
requirement for DIC, death pension benefits, and accrued 
benefits.   A surviving spouse for VA purposes is defined as 
a person of the opposite sex whose marriage to a Veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the Veteran at the time of the Veteran's death; and 
(1) who lived with the Veteran continuously from the date of 
marriage to the date of the Veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the Veteran without fault of the spouse; and (2) 
has not remarried or has not since the death of the Veteran 
lived with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2009).  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  See 38 C.F.R. § 3.54 (2009).

After considering all of the evidence of record, the Board 
finds that the Veteran and the appellant were legally 
divorced in 1993 and did not subsequently remarry.  The 
appellant has not challenged the validity of the divorce 
decree and there is no indication that the divorce was 
secured through fraud or collusion.  While at the November 
2009 hearing the appellant presented argument concerning the 
circumstances of their separation and the fact that she was 
not at fault, this is irrelevant as the parties were not 
married but separated-they were divorced.  As such, the 
Board cannot find that the appellant was the legal spouse of 
the Veteran at the time of his death.  

Turning to the appellant's equitable arguments, the Board has 
considered the possibility of whether a common-law marriage 
could have been formed after the divorce.  On close review of 
the record, however, there is simply no evidence to support 
this.  At the outset, the Board notes that the state of 
Tennessee does not recognize common-law marriage.  Lightsey 
v. Lightsey, 56 Tenn. App. 394, 407 S.W.2d 684 (1966).  
Regardless of this fact however, VA may still deem the 
marriage as valid for VA purposes.  The General Counsel held 
that lack of residence in a jurisdiction recognizing a 
common-law marriage is not necessarily a bar to establishment 
of a common-law marriage for the surviving spouse.  
VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 
50,151 (1991).  This is because under 38 C.F.R. § 3.52, the 
common-law marriage could be "deemed valid" on the theory 
that the surviving spouse could have entered into the 
purported common-law marriage without knowledge of the fact 
that there was an impediment to the marriage.  Colon v. 
Brown, 9 Vet. App. 104 (1996).  The impediment referred to 
here would be the jurisdiction's nonrecognition of a common-
law marriage.

For VA purposes, an otherwise invalid marriage may be "deemed 
valid" if certain conditions are met.  38 C.F.R. § 3.52.  
These conditions are: (a) the marriage occurred 1 year or 
more before the Veteran died (or at any time if a child was 
born to them before or during the marriage); (b) the claimant 
must have entered into the marriage with no knowledge of the 
legal impediment, (c) the claimant must have cohabited with 
the Veteran continuously from the date of marriage to the 
date of his death, and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to benefits.

All four of the above criteria must be satisfied for VA to 
deem an otherwise invalid marriage as valid.  Here, it cannot 
be found that a common-law marriage was ever entered into as 
the appellant and the Veteran never held themselves out as 
married, common-law or otherwise, subsequent to their 
divorce.  For example, in an August 2009 statement of the 
Veteran's sister, she referred to the appellant as her "ex-
sister-in-law."  In a January 2009 statement from the 
appellant's niece, the niece stated that the appellant and 
Veteran were divorced.  The Veteran's 2002 death certificate 
lists "none" as the surviving spouse.  Treatment notes from 
when the Veteran was alive further confirm not only that he 
was divorced, but also that he had a new girlfriend.  This is 
noted in treatment notes of July 2001, August 2000, May 2000, 
May 1998, and on VA examination in 1997, for example.  
Additionally, the record is clear that they did not cohabit 
continuously to the date of his death.  For example, in her 
November 2009 testimony the appellant stated that they had 
not lived together since the divorce, and while they had 
broached the subject of reconciliation prior to his death, 
due to his failure to take certain actions a reconciliation 
never occurred.  The failed attempts at reconciliation are 
also documented in an April 2008 letter of the appellant's 
sister.  On her December 2007 claim form the appellant 
indicated that she and the Veteran had not been living 
together.  For all of these reasons, the Board cannot find 
the existence of a common-law marriage subsequent to the 
parties' divorce.  

In sum, the Board finds that basic eligibility to receive VA 
benefits as the Veteran's surviving spouse is not warranted 
by law.  The Court has held that in cases such as this, where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994). The Board sympathizes with the appellant, but 
under the law the facts argued in this matter are not 
relevant.  To qualify for benefits as a surviving spouse, the 
claimant must have been the Veteran's spouse on the date of 
his death.  The law does not provide any relevant exception 
to the requirement.  To qualify for benefits as a surviving 
spouse, the claimant must have been the Veteran's spouse on 
the date of his death.  Since the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C. § 
5107(b) regarding reasonable doubt are not applicable.  The 
claim must be denied.




Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.   Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim." Mason v. Principi, 16 Vet. App. 129, 132 (2002).   
When the law and not the evidence are dispositive of the 
claim, the VCAA is not applicable.   See id. at 132.   In 
this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.   See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).   For these reasons, the Board concludes 
that no further notification or development of evidence is 
required.


ORDER

Recognition of the appellant as the Veteran's surviving 
spouse for VA benefits purposes is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


